Order entered January 6, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01389-CR

                           EX PARTE CARL ALLEN WELCH

                         On Appeal from the 196th District Court
                                 Hunt County, Texas
                             Trial Court Cause No. 31,927

                                          ORDER
       Before the Court is appellant’s December 31, 2019 motion to extend the time to file his

brief. We GRANT the motion. Appellant’s brief is due by February 14, 2020. Because this is

an accelerated appeal, the Court is unlikely to grant further extensions absent compelling

circumstances.

       The State’s brief shall be due by March 16, 2020.


                                                    /s/    LANA MYERS
                                                           JUSTICE